Title: To George Washington from George Reid, 2 July 1782
From: Reid, George
To: Washington, George


                  
                     Dr Genl
                     Albany 2nd July 1782
                  
                  This morning I received a letter from the Commanding Officer at Saratoga, with a letter enclosed, adressd to his Excellency Genl Clinton or the Commandg Officer above Mentioned, a Coppy of which I take the liberty to transmit you.
                  This evening two men who came directly from Canada, came into my Quarters & gives the following Intelligence—That they had been taken prisoners about a year agoe, that they were put on an Island forty five miles above Montreal; that they had meditated their escape six months since and on the ninth, ultimo, had effected it by geting over the river on three slabbs; that they proceeded across the Country, & made Lake Champlain near split Fork that they Continued on up the lake to Crown point where a Vessle lay; they then came on to Ticonderoga where they cross’d the lake, & came through Vermont so call’d; they say they are positive the Enemy began to Repair Oswego sometime last May; they inform they had as good an opportunity as they could wish of viewing the Troops as they passed the Island to Oswego, and that by their appearance, and also by accts Received from the Enemy, their Number was not less than 2000 British and Torries, exclusive of about 800 Indians of several Nations, that Brant has collected together; they say that the Report was, they intended perplexing the people on Mohawk River, till they had cut their harvest, & then to proceed down river and burn all before them.  However this acct and the enclosed letter, does not altogether Correspond; as these lads says they see no appearance of any Enemy in force on the Lake, or simptomes of their being on the land; but in this thing they all agree, that Mohawk River is their Object; they further say that the enemy & Inhabitants of Canada, both informs them that a peace is made betwixt them & Vermont—I think their conduct very evidently demonstrates it; very few days passes but what intercourse is from Scheensbourong to the Vessle at Crown point.
                  The Enemy, still keeps hovering about the Mohawk River, within this few days they have taken a Serjt of the Levies prisoner, & kill’d & scalp’d two others—There was several Matters that I intended to mention to your Excellency but it escaped me; a few boats are much wanted on Mohawk River, Tents, kettles, & knapsacks are much wanted none of which our Q. Master is possessed of, our new Levies is usless untill we can have some Cartridge Boxes—I wish (if you thought it consistant) you wou‘d Order the Regt of Continental Troops on Mohawk River more collected; unless it is done, all discipline must inevitably be lost if those posts near to Fort Plain, or Ransler,might be occupied by them and the State Levies take charge of Fort Harkimer & its dependencies it wou’d put the Regiment in such a Situation that discipline might in some measure be kept up, they wou’d then also be Central & might Operate either way if necessity call’d.
                  I hope yourself and Family Arrived safe at your Quarters. I am Your Excellency’s Most Obedt and very Hble Servt
                  
                     Geo. Reid
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        White Creek June 30th 1782
                     
                     This Moment a Gentleman ariv’d here from Poultney near Castletown which place he left this day, with a view of giving the following Intelligence—That last fryday he was at skensborough and being in company with Different persons who have lately been to the Enemy with flagg, & he is led to believe that a large Body of the Enemy have landed at Putnams point, and gone off for Schenactady, or Albany—(since the 23d Inst) the Informant does not chuse to mention whom he had the Information, but as he is a man to be depended on, and who hath his country at heart, and fatigue’d himself to give this Early Intelligence, there can be no doubt but he is fully convinced that there is a large party gone that way.
                     He also adds that there are three persons who have made their Escape from Canada, and came to Castletown yesterday who says, that they saw (when making a Raft on the west side of the lake, to cross to the East side) a Number of Boats loaded with Indians coming this way.
                     That on Conversing with different persons who have lately been on board the Enemys shiping in the lake some said they had seen upwards of 500 Troops on Board others being there since say they were gone, that some of them on their Return from the shiping landed on Putnams point, and there saw the tracks of a large party searing west, which party had left that place since the grate Rain, which was the 23d Inst.
                     That a certain person talking with people on Board the Enemy, shiping told this Informant, that a Number was gone to the west, and asking what Number was gone Answer’d a Grate Number, upwards of 3,000—that on asking what success the king was likely to have, was answerd that he wou’d hear of something that wou’d make him Laugh—and that Albany would be Burnt this summer.
                     That on compairing the beforemention’d Intelligence and sundry other convincing circumstances, which he had collected give us reason to beleive that a large Body is gone that way, and that it was our duty to give you the Earliest Intelligence of the matter we possably could.
                     Relying on your superior Judgement how to conduct in this Matter for the good of the state, We Remain with the gratest Respect and esteem your Most Obedt and Most Hume Servts
                     
                        Jno. Williams
                        Tho: Armstrong Majr
                     
                  
                  
               